
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2788
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To designate a Distinguished Flying Cross
		  National Memorial at the March Field Air Museum in Riverside,
		  California.
	
	
		1.Short titleThis Act may be cited as the
			 Distinguished Flying Cross National
			 Memorial Act.
		2.Designation of Distinguished Flying Cross
			 National Memorial in Riverside, California
			(a)FindingsCongress finds the following:
				(1)The most reliable statistics regarding the
			 number of members of the Armed Forces who have been awarded the Distinguished
			 Flying Cross indicate that 126,318 members of the Armed Forces received the
			 medal during World War II, approximately 21,000 members received the medal
			 during the Korean conflict, and 21,647 members received the medal during the
			 Vietnam War. Since the end of the Vietnam War, more than 203 Armed Forces
			 members have received the medal in times of conflict.
				(2)The National Personnel Records Center in
			 St. Louis, Missouri, burned down in 1973, and thus many more recipients of the
			 Distinguished Flying Cross may be undocumented. Currently, the Department of
			 Defense continues to locate and identify members of the Armed Forces who have
			 received the medal and are undocumented.
				(3)The United States currently lacks a
			 national memorial dedicated to the bravery and sacrifice of those members of
			 the Armed Forces who have distinguished themselves by heroic deeds performed in
			 aerial flight.
				(4)An appropriate memorial to current and
			 former members of the Armed Forces is under construction at March Field Air
			 Museum in Riverside, California.
				(5)This memorial will honor all those members
			 of the Armed Forces who have distinguished themselves in aerial flight, whether
			 documentation of such members who earned the Distinguished Flying Cross exists
			 or not.
				(b)DesignationThe memorial to members of the Armed Forces
			 who have been awarded the Distinguished Flying Cross that is under construction
			 at March Field Air Museum in Riverside, California, is hereby designated as the
			 Distinguished Flying Cross National Memorial.
			(c)Effect of designationThe national memorial designated by this
			 section is not a unit of the National Park System, and the designation of the
			 national memorial shall not be construed to require or permit Federal funds to
			 be expended for any purpose related to the national memorial.
			
	
		
			Passed the House of
			 Representatives March 19, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
